--------------------------------------------------------------------------------

Exhibit 10.170
 
STOCK OPTION AGREEMENT


Dated:  May 1, 2014


TO:
John Van Siclen (Employee Number: 123594)



Pursuant to the Amended and Restated 2007 Long Term Incentive Plan (the “Plan”)
of Compuware Corporation (the “Corporation”) and with the approval of the
Compensation Committee (“Committee”) of the Corporation’s Board of Directors in
accordance with the Plan, the Corporation grants you an option (the “Option”) to
purchase 350,000 shares of Common Stock (the “Shares”) at $10.36 per share, upon
the terms and conditions contained in this Stock Option Agreement (the
“Agreement”) and in the Plan.  The Option is intended to be a Nonqualified
Option and is granted pursuant to Article VII of the Plan and is intended to be
exempt from Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).  The Plan, as amended from time to time, is made a part of this
Agreement and is available upon request.  Capitalized terms used in this
Agreement, but not otherwise defined in this Agreement, shall have the meanings
given them in the Plan.


1.            Vesting Schedule.  Subject to the terms contained in this
Agreement and in the Plan, you may exercise the Option in accordance with the
following schedule:



 
(a)
On and after May 1, 2015, you may exercise the Option to purchase up to 40% of
the total number of Shares.




 
(b)
On and after May 1, 2016, you may exercise the Option to purchase up to an
additional 30% of the total number of Shares.




 
(c)
On and after May 1, 2017, you may exercise the Option to purchase the remainder
of the total number of Shares.



2.            Expiration.  This Option will expire (to the extent not previously
exercised) on May 1, 2024 (the “Expiration Date”), unless terminated earlier in
accordance with the Plan or Section 5 of this Agreement.


3.            Non-Transferable.  The Option may not be transferred by you other
than by will or by the laws of descent and distribution or as otherwise provided
in the Plan and, during your lifetime, the Option is exercisable only by you.


4.            Change in Control.  Subject to Section 9.2(b) of the Plan, if you
incur an “Involuntary Termination” or “Good Reason Termination” within 12 months
following the effective date of a Change in Control, all of your remaining
unvested Option Shares will immediately vest and be exercisable on the date of
your termination. For purposes of this provision, “Involuntary Termination”
means your termination by the Corporation for any reason other than “Cause,” as
defined in this Agreement, and “Good Reason Termination” means constructive
termination of your employment if following a Change in Control (i) there is a
reduction in your duties and responsibilities as in effect immediately prior to
the Change in Control without your express written consent; or (ii) there is a
reduction in your base salary as in effect immediately prior to the Change in
Control without your express written consent.
1 of 3

--------------------------------------------------------------------------------

5.            Termination of Employment.


   (a)            If your employment is terminated by the Corporation or a
Subsidiary without Cause or by you, you shall have the right for a period of 30
days after such termination, but in no event after the Expiration Date, to
exercise that portion of this Option, if any, that was exercisable by you on the
date of such termination.  If you die during the 30-day period following your
termination, your legal representative or the person or persons to whom your
rights shall pass by will or by the laws of descent and distribution shall have
the right for a period of 120 days following your death, but in no event after
the Expiration Date, to exercise that portion of this Option, if any, that was
exercisable by you on the date of your termination.
   (b)            If your employment is terminated by the Corporation with
Cause, this Option shall terminate and shall not be exercisable by you after
such termination.  Termination for “Cause” means termination for (1) continued
failure to make a good faith effort to perform your duties, (2) any willful act
or omission that you knew or should have known would injure the Corporation or
any of its Subsidiaries, (3) fraud, (4) dishonesty, (5) commission of a felony,
or violation of any law relating to your employment, (6) failure to devote
substantially full time to your employment duties (except because of illness or
Disability), (7)  insubordination, (8) an act or omission that is contrary to
the direction of your supervisor, if such direction relates to your duties to
the Corporation that are reasonably performable, or (9) violation of the Code of
Conduct.
   (c)            If your employment terminates by reason of your death, your
rights to exercise this Option shall be accelerated so that all of this Option,
to the extent not exercised at the time of death, may be exercised for a period
of 12 months after your death by your legal representative or by the person(s)
to whom your rights shall pass by will or by the laws of descent and
distribution.  In no event shall this Option be exercised after the Expiration
Date.
   (d)            If your employment terminates by reason of your Disability,
your rights to exercise this Option shall be accelerated so that all of this
Option, to the extent not exercised at the time of your becoming Disabled, may
be exercised by you for a period of 12 months after your date of termination. 
For purposes of this Agreement, you shall be deemed to be “Disabled” and to have
a “Disability” if you are permanently and totally disabled as a result of a
physical or mental disability (within the meaning of Section 22(e) of the
Internal Revenue Code), as determined by a medical doctor satisfactory to the
Committee.  In no event shall this Option be exercised after the Expiration
Date.


6.            Manner of Exercise.  The exercise price for Shares upon exercise
of the Option shall be paid in full in cash or by personal check, bank draft or
money order at the time of exercise; provided, however, that in lieu of such
form of payment, subject to the limitations set forth in Section 2.4 of the
Plan, payment may be made by (a) delivery and transfer, in a manner acceptable
to the Corporation's Secretary in his sole discretion, to the Corporation of
outstanding shares of Common Stock; (b) by delivery to the Corporation’s General
Counsel or his designee of a properly executed exercise notice, acceptable to
the Corporation, together with irrevocable instructions to the Optionee's broker
to deliver to the Corporation sufficient cash to pay the exercise price and any
applicable income and employment withholding taxes, in accordance with a written
agreement between the Corporation and the brokerage firm; or (c) any other
method permitted in Section 2.4 of the Plan.  Shares of Common Stock surrendered
upon exercise shall be valued at the Stock Exchange closing price for the Common
Stock on the day prior to exercise. The action by you to exercise the Option
shall be deemed to be your acceptance of all terms and conditions of this
Agreement and the Plan.


7.            Rights as Stockholder.  As the holder of the Option you shall not
be, nor have any of the rights or privileges of, a stockholder of the
Corporation in respect of any Shares unless a certificate or certificates
representing such Shares shall have been issued by the Corporation to you or a
book entry representing such Shares has been made and such Shares have been
deposited with the appropriate registered book-entry custodian.  The Corporation
shall not be liable to you for damages relating to any delay in issuing shares
or a stock certificate to you, any loss of a certificate, or any mistakes or
errors in the issuance of Shares or a certificate to you.
2 of 3

--------------------------------------------------------------------------------

8.            Withholding.  The Corporation shall have the right to withhold
from your compensation or to require you to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the exercise of an
Option. Subject to the limitations in Section 10.5 of the Plan, you may, in
order to fulfill the withholding obligation, make payment to the Corporation in
any manner permitted under Section 10.5 of the Plan.  The Corporation shall be
authorized to take such action as may be necessary, in the opinion of the
Corporation’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to you and/or withholding amounts from any
compensation or other amounts the Corporation owes you), to satisfy the
obligations for payment of any such taxes.


9.            No Guarantee of Employment. Nothing contained in this Agreement or
in the Plan, nor any action taken by the Corporation or the Committee, shall
confer upon you any right with respect to continuation of your employment or
other service by or to the Corporation or any Subsidiary of the Corporation, nor
interfere in any way with the right of the Corporation or any Subsidiary to
terminate your employment or other service at any time, and if you are an
employee, your employment is and shall remain employment at will, except as
otherwise specifically provided by law or in an employment agreement between you
and the Corporation.


10.        Personal Data.  By entering into this Agreement, you consent to the
disclosure, transfer and/or processing of any relevant personal data in relation
to the administration of the Plan by the Corporation or any third party
authorized by the Corporation to administer the Plan on its behalf, and in
particular such processing as is necessary in relation to your holding and
exercising the Option.  The relevant personal data that will be processed
includes but is not limited to name, employee number, hire date, job title and
location.


11.         Plan Terms Control.  In the event of a conflict between the Plan and
this Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan permits such variations.


12.        Notices.  Any notices to be given to the Corporation under the terms
of this Agreement shall be addressed to the Corporation in care of its
Secretary, and any notices to you shall be addressed to you at the address
stated in the Corporation’s records.


 
Very truly yours,
 
 
 
 
 
COMPUWARE CORPORATION
 
 
By: /s/ Robert C. Paul
 
 
 
 
Robert C. Paul
 
 
 
Its:  Chief Executive Officer



The above is agreed to and accepted by:
 
 
 
/s/ John Van Siclen
 
 
Optionee’s Signature
 
 
 
 
 
Dated: ________________, 2014
 
 



 
3 of 3

--------------------------------------------------------------------------------